 1

 2

 3                                                                   JS-6
 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     JOSE RAMON MORALES,                         )    Case No. CV 21-1485-DSF (JEM)
12                                               )
                         Petitioner,             )
13                                               )    JUDGMENT
                  v.                             )
14                                               )
     PEOPLE OF THE STATE OF                      )
15   CALIFORNIA,                                 )
                                                 )
16                       Respondent.             )
                                                 )
17

18         In accordance with the Order Accepting Findings and Recommendations of United
19   States Magistrate Judge filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the action is dismissed without prejudice.
21

22   DATED: June 24, 2021
                                                           DALE S. FISCHER
23                                                   UNITED STATES DISTRICT JUDGE
24

25

26

27

28
